Heffernan, J. (dissenting).
I dissent and vote to affirm the award. The employer was engaged as a general contractor with its principal office located in the State of New York. Its operations extended, however, throughout the United States and elsewhere. Claimant, a resident of this State, was hired by the employer in New York city to work as a carpenter in the Virgin Islands where the employer *1010had a construction contract, the operations on which were directed and supervised from the New York office and from which office a substantial part of the material used in the performance of the contract was supplied. The employer provided workmen’s compensation insurance on contracts outside the State of New York, including coverage in the Virgin Islands. The Virgin Islands have no Workmen’s Compensation Law. The employer paid claimant’s transportation to the place of employment and other incidental expenses. While in the performance of his duties claimant was injured and he returned to New York in order to obtain medical attention. The expense of the return trip was defrayed by the employer.
It seems to me that the question is not even debatable that the employment of the claimant was in New York, and that the work done by him in the Virgin Islands was incidental to his employment and incidental to the principal business of his employer.
The decision of the majority holding otherwise does violence both to the spirit and the intent of the Workmen’s Compensation Law. True it is that there are some loose dicta in the books which give color to the majority view but no well-considered case either in this court or in the Court of Appeals sustains it.